UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6887



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JOSEPH ANDREW SADLER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-93-160)


Submitted:   February 28, 1997            Decided:   March 18, 1997


Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


C. Timothy Sullivan, Greenville, South Carolina, for Appellant.
J. Rene Josey, United States Attorney, David C. Stephens, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Sadler appeals the district court's order granting the

Government's motion for a under Federal Rule of Criminal Procedure

35(b) to reduce Sadler's sentence in light of his substantial

assistance to the Government. Although the district court reduced

Sadler's sentence from 400 months imprisonment to 380 months,
Sadler contends that the reduction was insufficient.    We dismiss

Sadler's appeal for lack of jurisdiction.

     Under 18 U.S.C.A. § 3742(a) (West 1985 & Supp. 1997),

     we have jurisdiction to entertain [Sadler's] appeal only
     if his sentence (1) was imposed in violation of law, (2)
     was imposed as a result of an incorrect application of
     the Sentencing Guidelines, (3) is greater than the sen-
     tence specified in the applicable guideline range, or
     (4) was imposed for an offense for which there is no sen-
     tencing guideline and is plainly unreasonable.

United States v. Hill, 70 F.3d 321, 323 (4th Cir. 1995) (citing 18
U.S.C.A. § 3742(a)). Consistent with Congress's intent, jurisdic-

tion under § 3742(a) is narrowly interpreted. See Hill, 70 F.3d at

323-24.   After reviewing the district court's order, the parties'

briefs, and the applicable law, we conclude that Sadler is unable
to demonstrate any of these jurisdictional prerequisites and there-

fore we dismiss for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED



                                 2